The record is incomplete, but it appears that a judgment creditor of Frederick Gumpp is seeking payment in supplementary proceedings from a third person by the name of Becker, against whom Gumpp has a judgment. The attorneys for Gumpp assert informally, in opposition to the motion, an attorneys’ charging lien in the action resulting in Gumpp’s judgment against Becker. Other claims are asserted against the judgment, but on the face of the record they are not preferred claims. The order granted the motion of the petitioning judgment creditor and did not determine the amount of the attorneys’ lien, but gave directions which in effect made the petitioning judgment creditor a receiver for the benefit of the attorneys asserting a lien. Order reversed on the law and the facts, without costs, and the matter remitted to Special Term to determine the amount of the attorneys’ lien if a formal claim therefor shall be filed, and to determine any other claims which are asserted to be preferred over the judgment for which payment is sought. The judgment debtor, Gumpp, will, of course, be entitled to separate counsel on such hearing if he dispute the lien of his attorneys. The petitioning judgment creditor, as an interested party, is entitled to question the claimed attorneys’ lien as to its validity and as being excessive and also any other claims asserted to be preferred. Hagarty, Davis, Adel, Taylor and Close, JJ., concur. [See ante, p. 726.]